Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0341813).
As per claims 1, 4, and 8 Chen teaches, an event analysis system and method comprising: 
an estimation unit that estimates a track of a person based on video data acquired by a camera ( Chen, ¶[0120] “The background subtraction techniques mentioned above are based on the assumption that the camera is mounted still, and if anytime the camera is moved or orientation of the camera is changed, a new background model will need to be calculated. There are also background subtraction methods that can handle foreground subtraction based on a moving background, including techniques such as tracking key points, optical flow, saliency, and other motion estimation based approaches.” Motion estimation represents estimates a track of a person based on the video data by the camera );
 a determination unit that determines, based on determination information for determining a specific event, whether or not the track estimated by the estimation unit corresponds to a specific event (Chen, ¶[104] “Video analytics provides a variety of tasks ranging from immediate detection of events of interest, to analysis of pre-recorded video for the purpose of extracting events in a long period of time, as well as many other tasks. Various research studies and real-life experiences indicate that in a surveillance system, for example, a human operator typically cannot remain alert and attentive for more than 20 minutes, even when monitoring the pictures from one camera. When there are two or more cameras to monitor or as time goes beyond a certain period of time (e.g., 20 minutes), the operator's ability to monitor the video and effectively respond to events is significantly compromised. Video analytics can automatically analyze the video sequences from the cameras and send alarms for events of interest.” events of interest represent specific event to decide to track or not ); 
a filter unit that removes, based on normal event information for identifying a normal event (  ¶[0104] “Video analytics can automatically analyze the video sequences from the cameras and send alarms for events of interest. This way, the human operator can monitor one or more scenes in a passive mode.” Passive mode would be the filter event), the normal event from the events that has been determined by the determination unit to correspond to the specific events ( Chen, ¶[0104] anything that is not a special event   ); and an output unit that outputs information indicating that an event is occurring after the normal event was removed by the filter unit (Chen,  ¶[0105] “A detector can trigger the detection of an event of interest and can send an alert or alarm to a central control room to alert a user of the event of interest.” After a nonevent gets moved an event like the one here is sent out as alarm it is equivalent to a removal of a normal event, by the filter unit to show the abnormal or special event of interest) and 
an area estimation unit that specifies, based on tracks of a plurality of people estimated by the estimation unit with regards to claim 4 ( Chen, ¶[0105] “Video analytics can also act as an intrusion detector, a video counter (e.g., by counting people, objects, vehicles, or the like), a camera tamper detector, an object left detector, an object/asset removal detector, an asset protector, a loitering detector, and/or as a slip and fall detector.” Counting people and in different times would also count people and not just a person  ).

As per claim 2, Chen teaches, the event analysis system according to claim 1, further comprising: a learning unit that learns, by machine learning, an ordinary track of an object as the determination information based on the video data acquired by the camera ( Chen, ¶[0126] “in some cases, a machine learning method can determine that a current blob contains noise (e.g., foliage in a scene). Using the machine learning information, the blob processing engine 318 can determine the current blob is a noisy blob and can remove it from the resulting blobs that are provided to the object tracking system 106. In some cases, the blob processing engine 318 can filter out one or more small blobs that are below a certain size threshold (e.g., an area of a bounding box surrounding a blob is below an area threshold).” Machine learning is used to analyse the video as disclosed).
As per claim, 3, Chen teaches, the event analysis system according to claim 1, wherein the output unit outputs information indicating an event removed by the filter unit (Chen, ¶[0126] “the blob processing engine 318 can determine the current blob is a noisy blob and can remove it from the resulting blobs that are provided to the object tracking system 106.” This represents removing an event).
As per claim 5, Chen teaches, the event analysis system according to claim 4, wherein, the area estimation unit estimates, based on the tracks of the plurality of people estimated by the estimation unit from the video data of each of a plurality of adjacent cameras, an area where the specific event has occurred outside the capturing range of the plurality of cameras, and the output unit outputs information indicating the area estimated by the area estimation unit (Chen, ¶[0102] “ an IP camera can send and receive data via a computer network and the Internet. In some instances, one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment.” Multiple cameras represent having plurality of adjacent cameras or since they are all connected via IP they are adjacent to each other).
As per claim 6, Chen teaches, the event analysis system according to claim 5, wherein the area estimation unit calculates a start point of the track of the person in the capturing range of each of the plurality of cameras based on location information indicating locations where the plurality of cameras are installed, and estimates an area where the specific event is occurring based on the calculated start point (Chen, ¶[0142] “Regardless of the tracking method being used, a new tracker starts to be associated with a blob in one frame and, moving forward, the new tracker may be connected with possibly moving blobs across multiple frames.” This represents the start point of the track of the person in a capturing range, and the blob making the distinction of that start).
As per claim 7, Chen teaches, the event analysis system according to claim 5, further comprising: a camera connection learning unit that specifies a plurality of video data containing a predetermined moving object in the video data acquired by each of the plurality of cameras, and learns adjacent cameras with the plurality of cameras for which the specified plurality of video data is acquired (Chen, ¶[0102] “One or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment.” This presents a plurality of cameras, and ¶[0126] “in some cases, a machine learning method can determine that a current blob contains noise (e.g., foliage in a scene). Using the machine learning information, the blob processing engine 318 can determine the current blob is a noisy blob and can remove it from the resulting blobs that are provided to the object tracking system 106.” Represents the camera connection learning unit ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/